 1

 2
                                                                 JS
 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   BENJY STEPHEN WADE,                     Case No. CV 19-04387 DOC (RAO)
12                       Petitioner,
13          v.                               JUDGMENT
14   DANIEL MOELLER, et al.,
15                       Respondents.
16

17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
20   is dismissed without prejudice.
21

22

23   DATED: December 9, 2019
24
                                        DAVID O. CARTER
25                                      UNITED STATES DISTRICT JUDGE
26

27

28
